DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Response to Arguments
Applicant’s arguments files 02/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan ( US 20190007225 A1)  in view of Bai ( US 20130121142 A1) and  Ranns ( US 20170126587 A1).
Regarding claim 1,  Nagarajan discloses:
A method comprising: 
receiving, by a protocol independent multicast (PIM) backup designated router (BDR), a request from a host device to join a multicast group associated with a source of multicast traffic ( Fig 1A, [0024], receiver 112 may send a request to join the multicast group to router 101 in network 110);
generating, by the PIM BDR in response to the request, a PIM join message ( Fig 1A, [0024], router 101 may initiate PIM control message that includes a 9S, G) PIM join request, [0026], router 101 may  select router 103 as its backup next hop towards source 114 and sends a PLM control message to router 103, [0027], Router 101 may perform a switchover to backup path 126 in the case of a failure in primary path 124 ) 
that comprises attributes identifying a first address of the PIM BDR (Fig 3, [0071]-[0072], PIM loin packet with an encoded-unicast address 302, a source address 304);
sending, by the PIM BDR, the PIM join message towards the source of multicast traffic to a next hop between the PIM BDR and the source of multicast traffic ( Fig 1A, Fig 3, [0026], router 101 may further select router 103 as its backup next hop towards source 114 and sends a PLM control message to router 103 along backup path 126);
receiving, by the PIM BDR, from a PIM router located along a path between the PIM BDR and the source of multicast traffic, a first unicast message sent to the first address, the first unicast message identifying a second address associated with the PIM router ( Fig 1A, [0026], solid arrows indicate multicast traffic being forwarded over the multi cast distribution tree towards receiver 112, e.g router 101 receiving PIM packet from router 103);
storing, by the PIM BDR, the second address associated with the PIM router and a route associated with the first unicast message ( Fig 2, [0002], [0047], router would maintain routing and/or forwarding information, routing information 262 for downstream/upstream devices);
Nagarajan discloses Attribute type and E/F bit with the PIM packet ( Fig 3, [0072], Attribute type (`ATTR_TYPE`) 314, length 316, and flow attribute value 318 ). Bai further teaches attribute indicating that the PIM join message is a backup PIM join from a backup designated router ( [0046], [0083], The Attr_Type identifies that the attribute is PIM joining, and A flag bit Flags is content of the attribute, and at present only one bit is used. 1 is used to represent PIM backup joining, and 0 is used to represent a PIM primary join packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bai as mentioned above as a modification to Nagarajan, such that the combination would allow to specify attribute type with a bit field, in order to explicitly declare a backup join, and have PIM join packet to represent a PIM backup joining or a PIM primary join packet).
 Nagarajan modified by Bai does not explicitly disclose:
in response to a designated router migration triggering event, changing a first instance of a backup multicast tree state at the PIM BDR from blocking to forwarding, the backup multicast tree state being associated with the source of multicast traffic and the multicast group; and sending, by the PIM BDR to the PIM router, a second unicast message comprising an instruction to change a second instance of the backup multicast tree state at the PIM router from blocking to forwarding.
However, the teaching of in response to a designated router migration triggering event, changing a first instance of a backup multicast tree state at the PIM BDR from blocking to forwarding, the backup multicast tree state being associated with the source of multicast traffic and the multicast group; and sending, by the PIM BDR to the PIM router, a second unicast message comprising an instruction to change a second instance of the backup multicast tree state at the PIM router from blocking to forwarding is well known in the art as evidenced by Ranns.
Ranns discloses:
in response to a designated router migration triggering event, changing a first instance of a backup multicast tree state at the PIM BDR from blocking to forwarding, the backup multicast tree state being associated with the source of multicast traffic and the multicast group (Fig 5B-5C, [0023], [0026], [0043], [0054]-[0058], DF updates forwarding state information in response to detecting a loss of connectivity, e.g forwarding or drop traffic); and 
sending, by the PIM BDR to the PIM router, a second unicast message comprising an instruction to change a second instance of the backup multicast tree state at the PIM router from blocking to forwarding ( [0036]-[0038], [0052]-[0054], PIM-Hello exchanging, state information is included in PIM-Hello messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ranns as mentioned above as a modification to Nagarajan (modified by Bai), such that the combination would allow to exchange PIM-Hello, in order to detect forwarding state information changes, and Prevent or minimize packet loss.
Regarding claim 2, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 1 as outlined above.
wherein changing the first instance of the backup multicast tree state from blocking to forwarding and sending the second unicast message comprises changing a role of the PIM BDR from backup DR to active PIM DR ( Ranns, 0036]-[0038], [0052]-[0054], PIM-Hello exchanging, state information is included in PIM-Hello messages).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 3, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 2 as outlined above.
further comprising sending, by the active PIM DR to the next hop, one or more PIM join messages comprising active PIM joins, the one or more PIM join messages being sent at one or more intervals ( Nagarajan, Fig 1A, [0026], PIM control messages (i.e., PIM join request and/or PIM prune messages) sent towards source 114 to router 102 along primary path 124).
Regarding claim 4, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 1 as outlined above.
wherein sending the PIM join message to the next hop comprises sending the PIM join message towards at least one of the source of multicast traffic and a merge point for an active multicast tree associated with the multicast group and a backup multicast tree associated with the multicast group ( Nagarajan, Fig 1A, [0025], both primary path 124 and  backup path 126 coming to router 106).
Regarding claim 5, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 1 as outlined above.
wherein the PIM router comprises at least one of a first hop router (FHR) connected to the source of multicast traffic (Nagarajan, Fig 1A, router 102, or router 103) , a merge point between an active multicast tree associated with the multicast group and a backup multicast tree associated with the multicast group ( Nagarajan, Fig 1A, [0025], both primary path 124 and  backup path 126 coming to router 106), and
 a rendezvous point (RP) router configured as a root of at least one of the active multicast tree and the backup multicast tree, the PIM router being downstream from the source of the multicast traffic and upstream from the PIM BDR (Bai, [0035], a root node, for example, a source designated router (Designated Router, DR) or a rendezvous point (Rendezvous, RP), of a multicast tree).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 5 as outlined above.
wherein the PIM router comprises the merge point between the active multicast tree and the backup multicast tree, the PIM router being located between the PIM BDR and a different PIM router comprising at least one of the FHR and the RP router ( Nagarajan, Fig 1A, [0021], additional network devices may be included, for example, additional routers, a router designated as a rendezvous point ( RP)).
Regarding claim 7, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 6 as outlined above.
further comprising: receiving, by the PIM router comprising the merge point, the PIM join message from the PIM BDR (Nagarajan, [0021], a router designated as a rendezvous point ( RP));
determining that the PIM router has previously received an active PIM join associated with the multicast group and has an active multicast tree state associated with the multicast group, the active PIM join being from an active PIM designated router (DR), and the active multicast tree state comprising the active multicast tree (Nagarajan, Fig 1A, [0026], router 101 may send PIM join requests for the 20 multicast groups);
setting the second instance of the backup multicast tree state at the PIM router to a blocking state, wherein the second instance of the backup multicast tree state comprises the backup multicast tree (Ranns, Fig 4B, Fig 5B/C, [0028], [0048], fail-over procedure, node updates a forwarding table indicating e.g., forwarded or dropped traffic); and 
sending, by the PIM router, the first unicast message to the first address identified in the PIM join message from the PIM BDR, the first unicast message indicating that the PIM router is the merge point between the active multicast tree and the backup multicast tree ( Ranns, [0036]-[0038], [0052]-[0054], PIM-Hello exchanging, state information is included in PIM-Hello messages).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 10, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 1 as outlined above.
further comprising: receiving, by the next hop, the PIM join message from the PIM BDR (Nagarajan, Fig 1A, [0026], router 102 receives PIM join from router 101);
in response to receiving the PIM join message, determining that the next hop does not have multicast tree state associated with the multicast group and the source of the multicast traffic (Ranns, [0034], node receives join message, node updates its forwarding state information); 
instantiating the multicast tree state at the next hop ( Ranns, Fig 4A, [0055], initiates an election process to elect a new DF );
 storing, by the next hop, the first address associated with the PIM BDR as a unicast address associated with the PIM BDR ( Ranns, Fig 8, [0022], [0034], [0053], [0067], Forwarding information stored, with IP address such as source address) ; and 
sending, by the next hop, a copy of the PIM join message towards the PIM router, the copy of the PIM join message identifying the first address associated with the PIM BDR ( Ranns, [0034], packets can be replicated).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 11, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 1 as outlined above.
wherein the designated router migration triggering event comprises at least one of a failure of a link between the PIM router and a PIM designated router (DR) associated with the multicast group and the source of the multicast traffic, a failure associated with the PIM DR, and a failure associated with one or more interfaces of one or more PIM routers located along an active path between the PIM DR and the PIM router (Ranns, [0026], [0040], fail-over process,  detecting a loss of connectivity including a link failure ).
the combination is obvious for the same reasons applied to the claim 1.

Claims 12-15 are the system claims corresponding to method claims 1, 3, 5, 7  respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1, 3, 5, 7 respectively, above.
Claim 18 is the medium claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above.

Regarding claim 19, Nagarajan as modified by Bai and Ranns discloses all the features with respect to parent claim 18 as outlined above.
wherein changing the first instance of the backup multicast tree state from blocking to forwarding and sending the second unicast message comprises changing a role of the PIM BDR from backup DR to active PIM DR (Ranns, 0036]-[0038], [0052]-[0054], PIM-Hello exchanging, state information is included in PIM-Hello messages), 
wherein the designated router migration triggering event comprises at least one of a failure of a link between the PIM router and a PIM designated router (DR) associated with the multicast group and the source of the multicast traffic, a failure associated with the PIM DR, and a failure associated with one or more interfaces of one or more PIM routers located along an active path between the PIM DR and the PIM router (Ranns, [0026], [0040], fail-over process,  detecting a loss of connectivity including a link failure ).
the combination is obvious for the same reasons applied to the claim 1.

Allowable Subject Matter
Claims 8-9, 16-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Claims 8 and 16, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “receiving, by a different PIM router, an active PIM join associated with a second host device and the multicast group, wherein the different PIM router comprises a new merge point for the backup multicast tree and the active multicast tree, wherein the different PIM router is located along a path between the source of the multicast traffic and both the second host device and the PIM BDR; determining that the different PIM router has previously received the backup PIM join and has a third instance of the backup multicast tree state associated with the multicast group, the third instance of the backup multicast tree state comprising the backup multicast tree; setting the third instance of the backup multicast tree state to a blocking state; sending, by the different PIM router, a third unicast message to the first address identified in the PIM join message from the PIM BDR, the third unicast message indicating that the different PIM router is the new merge point for the active multicast tree and the backup multicast tree; and sending, by the different PIM router, a copy of the active PIM join to the PIM router, the copy of the active PIM join identifying a second address associated with the different PIM router and identifying the different PIM router as the new merge point”.
Claims 9 and 17 are objected due to the dependency of claims 8 and 16.
Claim 20, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “ wherein the PIM router comprises a merge point between an active multicast tree associated with the multicast group and a backup multicast tree associated with the multicast group, the PIM router being located between the PIM BDR and a different PIM router comprising at least one of a first hop router (FHR) connected to the source of the multicast traffic and a rendezvous point (RP) router configured as a root of at least one of the active multicast tree and the backup multicast tree, the non-transitory computer-readable storage medium storing additional instructions which, when executed by the one or more processors, cause the one or more processors to: receive, by the PIM BDR and from a different PIM router, an active PIM join associated with a second host device and the multicast group, wherein the different PIM router comprises a new merge point for the backup multicast tree and the active multicast tree, wherein the different PIM router is located along a path between the source of the multicast traffic and both the second host device and the PIM BDR, the active PIM join identifying a second address associated with the different PIM router and identifying the different PIM router as the new merge point”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461